Citation Nr: 0926725	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  08-06 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for 
degenerative disc disease of the cervical spine (cervical 
spine disability). 


REPRESENTATION

Veteran represented by:  Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to 
October 2004. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  As pertinent to this appeal, such decision 
granted service connection for a cervical spine disability, 
effective October 24, 2004, and assigned an initial 
noncompensable rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran's service-connected cervical spine disability is 
currently assigned a noncompensable rating, effective October 
24, 2004, the date on which he was discharged from service.  
The Veteran contends that he is entitled to an initial 
compensable rating because he has received ongoing VA 
treatment for such disability since he was discharged and his 
symptoms have increased in severity.  

The Board notes that, in addition to his cervical spine 
disability, the Veteran is service connected for left 
shoulder strain, which is currently assigned a 20 percent 
evaluation.

The Veteran's service treatment records reflect that he 
injured his neck and left shoulder in March 1999, when the 
driver of a Humvee in which he was riding stopped suddenly.  
This caused the Veteran and other soldiers in the back to 
slide forward, and his neck was pinned against a crossbar.  
The Veteran began having left shoulder and neck pain at C5 
through C7 after the accident.  He continued to be treated 
for chronic left shoulder and neck pain throughout service.

The Veteran was referred to the Medical Evaluation Board 
(MEB) due to his chronic left shoulder and neck pain.  In May 
2004, the MEB determined that the Veteran had chronic slight 
and constant pain in the left neck and shoulder since 1999 
and referred him to the Physical Evaluation Board (PEB).  In 
June 2004, the PEB concluded that the Veteran's chronic left 
shoulder and neck pain rendered him physically unfit to 
perform his duties and recommended a disability rating of 10 
percent.  The Veteran unsuccessfully appealed this decision 
and was discharged on October 24, 2004.

After separation, the Veteran continued to be treated for 
left shoulder and neck pain at the Augusta VA Medical Center.  

Initially, the Board observes that the Veteran was last 
afforded an examination for his cervical spine disability in 
May 2004, in connection with his MEB and PEB proceedings.  
See QTC Physical report.  In addition, the Veteran has 
indicated that his condition has worsened since the date of 
the last examination.  See June 2006 notice of disagreement.  
As such, the Board is unable to accurately assess the 
Veteran's current condition on the basis of the current 
evidence of record.  Where a Veteran claims that his or her 
condition is worse than when originally rated, and the 
available evidence is too old for an adequate evaluation of 
the claimant's current condition, VA must provide a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  VA's duty to assist includes providing a thorough 
and contemporaneous medical examination, which takes into 
account prior medical evaluations and treatment.  Id.; see 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, the instant case must be remanded in order to 
afford the Veteran a contemporaneous medical examination.  
The examination should specifically include a determination 
regarding any neurological component of the Veteran's 
service-connected cervical spine disability, as well as a 
distinction between the symptoms related to his service-
connected left shoulder disability and his cervical spine 
disability, if such distinction is possible.  

The Board further observes that the Veteran is treated at the 
Augusta, Georgia, VA Medical Center and the most recent VA 
treatment records in the claims file are dated in January 
2007.  As such, any outstanding VA treatment records should 
be obtained and considered.

Additionally, the Board notes that the Veteran indicated in a 
February 2008 statement that he intended to gather additional 
medical evidence in support of his claim for an increased 
rating.  However, no additional records have been received 
from the Veteran or his representative to date.  On remand, 
the Veteran should be requested to identify any outstanding 
treatment records, and any such records should be obtained 
and considered.  

Although the Board regrets the additional delay, it is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.  
38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

Accordingly, the case is REMANDED for the following action:

1.  All outstanding treatment records 
from the Augusta VA Medical Center 
should be obtained and associated with 
the claims file.

2.  The Veteran should be requested to 
identify any outstanding non-VA 
treatment records that he wishes VA to 
obtain.  If the Veteran identifies any 
such records, he should be requested to 
provide an Authorization and Consent to 
Release Information to VA form (VA Form 
21-4142) for such records, and the 
records should be obtained and 
associated with the claims file.  

3.  After obtaining all relevant 
outstanding medical records, the 
Veteran should be scheduled for a VA 
examination to determine the current 
severity of his service-connected 
cervical spine disability.  The 
Veteran's claims file and a copy of 
this remand should be made available to 
the examiner for review.  The examiner 
should review the claims file in 
conjunction with the examination and 
make a note of such review in the 
examination report.  Any evaluations, 
studies, and tests, such as X-ray, MRI, 
and/or nerve conduction studies, deemed 
necessary by the examiner should be 
conducted.  The examiner is 
specifically requested to address both 
the neurologic and orthopedic 
manifestations of the Veteran's 
cervical spine disability.  In 
addition, the examiner is requested to 
identify which of the Veteran's 
symptoms are related to his service-
connected left shoulder disability and 
which are related to his cervical spine 
disability, to the extent possible.  
The examiner must provide a rationale 
for any opinion offered.

4.  After completing any further 
development as may be indicated by any 
response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claim should 
be readjudicated based on the entirety 
of the evidence.  If the claim remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




